Citation Nr: 1808935	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 for posttraumatic stress disorder (PTSD) prior to March 6, 2015 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1993, from October 2001 to May 2002, from May 2003 to February 2004, and from October 2005 to August 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  These matters were previously remanded by the Board in September 2012 and September 2014 for further development.  In March 2016, the Board finally decided the Veteran's increased rating claim for PTSD and remanded the issue of TDIU for further development again.  Further development of the issue of TDIU has been completed in substantial compliance with the Board's remand instructions.  Additionally, the issue of an increased rating claim for PTSD was remanded from the Court of Appeals for Veterans Claims (Court) for further explanation of the Board's findings.

In August 2017, the Veteran's representative requested an extension of time to submit additional evidence.  The Board granted this motion and held the record open for the requested 90 days.  No additional evidence was submitted prior to the expiration of the extension.  Nevertheless, the Veteran's representative did submit additional evidence and argument on November 30, 2017.


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with reduced reliability throughout the period on appeal prior to December 20, 2013.

2.  As of December 20, 2013, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas.

3.  The Veteran's PTSD has not been shown to cause total social and occupational impairment.  

4.  The Veteran met the schedular rating criteria for TDIU as of December 20, 2013, but not earlier, and his service-connected disabilities prevented him from securing and maintaining gainful employment since that time.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating were met as of December 20, 2013, but not earlier.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU were met as of December 20, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) on June 29, 2012.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran requested an additional examination at his personal hearing in June 2012, and the Board remanded the Veteran's claim to obtain a VA examination.  The Veteran did argue that he "didn't hit it off" with the examiner who conducted the September 2008 VA examination, but a review of the examination report reveals a description of symptoms that are consistent with the Veteran's treatment records and subsequent examination.  Accordingly, the Board finds the examinations of record to be sufficient for rating purposes.

The Board notes that the issue of TDIU was remanded for further development as the RO deemed appropriate and for the issuance of an supplemental statement of the case (SSOC).  The RO provided additional VA examinations and issued an SSOC in substantial compliance with the Board's previous remand instructions.

The Board notes that, on August 29, 2017, the Board granted the Veteran a 90 day extension to submit additional evidence.  Over 90 days passed without the extension of additional evidence.  Nevertheless, the Veteran's representative did submit additional evidence and argument on November 30, 2017.  As such, the Board finds that adjudication of the Veteran's claims is proper at this time.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



PTSD

The Veteran contends that he is entitled to an increased rating for his PTSD.  The Veteran first filed for service connection for PTSD in July 2008, and, in July 2009, the RO granted service connection and assigned an initial disability rating of 30 percent effective August 27, 2007; the first day after the Veteran separated from the service.  The Veteran appealed the rating that was assigned.  While the appeal has been pending, the RO, in October 2013, increased the Veteran's disability rating to 50 percent as of the date of claim, and then to 70 percent as of March 6, 2015.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

In November 2017, the Veteran's representative submitted a brief arguing that a 70 percent rating was warranted prior to December 13, 2013 and that a total rating was warranted from that point onward.  Specifically, the representative argued that the September 2008 VA examination described familial problems, noted that the Veteran had no friends and that he had problems at work.  A March 2010 examination report noted no social life and some on the job counseling, a June 2012 statement from the Veteran's wife noted that he was frequently irritated by simple things.  A May 2013 examination described marital discord, with children moving out, and loss of employment.

The Veteran's representative obtained a statement from a doctor who asserted that from service until December 2013, the Veteran had made every effort to engage in meaningful employment and to have a married life with children.  However, his anger, irritability, volatility and unpredictability which led to social and occupational impairment culminating in his discontinuing to work as of December 2013 following his threatening a coworker.

The Veteran's representative argues that either a total schedular rating or a 70 percent rating with TDIU is warranted from December 20, 2013 onward.  It noted that the Veteran was terminated from work on December 19, 2013 after he failed to return to work.  It was acknowledged that the Veteran continued to pursue part-time work, but had never found sufficient work to raise his income to any Social Security Administration (SSA) threshold.  It was argued that the report from Dr. Cesta supported the total rating.

The Board will now turn to a discussion of the evidence of record.

The Veteran underwent an examination in September 2008 at which he reported being employed during the week, and farming at his father's home on evenings and weekends.  The Veteran also reported experiencing outbursts at work and stated that he was difficult to supervise.  The Veteran reported that he was participating in counseling directed at family problems including problems with his children as well as his divorce from his second wife.  Nevertheless, the Veteran indicated that his girlfriend, as well as his children from his previous marriages, all lived with him at his house.  The Veteran reported that he gets uncomfortable when he goes to the store or to restaurants and only maintains relationships with his family.  The Veteran estimated that he gets four to five hours of sleep a night and that he has nightmares four times per week.  The Veteran reported that he experiences intrusive thoughts and an exaggerated startle response.  He reported having had some conflicts at work since his return, has blown up at co-workers and supervisors.  He admits to being hard to supervise, but also states that he had been doing better at controlling his behavior and blow-ups, and mentioned that is employer had been accommodating.  It was noted that the Veteran's girlfriend was living with him and his children at that time.

The examiner noted that the Veteran had been back at his factory job since September 2007 and had sought to put his Guard membership into a relatively inactive status because of the demands of getting his house in condition (after his ex-wife trashed it while he was away), making a living, helping his father farm also, and functioning as a single parent of two young children.

The examiner observed that the Veteran was mildly anxious, but that he was not displaying acute distress outwardly.  The Veteran did not exaggerate his symptomatology.  The examiner noted that the Veteran's speech was logical with no indication of hallucinations, delusions, or formal thought disorders.  The Veteran was oriented in three spheres with adequate memory and concentration for purpose of the interview.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  The examiner diagnosed the Veteran with PTSD, and opined that the Veteran presented as someone who would show occasional decreases in work efficiency but generally satisfactory functioning with regard to routine behavior and conversation.  The Veteran had some problems with short term memory, although he was aware of the day, time, and year.  The examiner found that the Veteran's manner was not indicative of acute distress, he appeared mildly anxious 

At a general medical examination in September 2008, the Veteran credibly denied any current or past suicidal or homicidal ideation. 

In July 2009, the Veteran's girlfriend  - who during the period on appeal married the Veteran - submitted a written statement on the Veteran's behalf.  She indicated that the Veteran had begun to isolate himself from his family and friends; and he often interacted with his children with either apathy or often with anger and annoyance; gets extremely angry when she attempts to discuss serious subjects; and experiences states of paranoia that cause him to perceive personal attacks from her, his children, his other family members, and his coworkers.  The Veteran's girlfriend  also indicated that the Veteran had seemed to have lost almost all control over his emotions and had extreme difficulty in completing tasks.  The girlfriend reported that the Veteran had trouble sleeping and memory problems.

The Veteran submitted a written statement in July 2009 as well, reporting that he experiences several panic attacks a week, deficiencies in most areas, unprovoked irritability, severe memory loss, and an inability to understand complex commands.  The Veteran indicated that has become a recluse by living in the country and avoiding the city downtown.  The Veteran also indicated that on one occasion the thought of going into town caused him to experience a panic attack.  The Veteran also reported that he was unable to experience any feelings or emotions such as happiness or love.  Finally, the Veteran stated that he changed his phone number to an unlisted number, because he was unable to deal with a ringing telephone.

VA medical records indicate that the Veteran sought treatment for PTSD from a social worker from October 2009 to March 2010.  The Veteran screened positive for PTSD and negative for depression and alcohol abuse in November 2009.  The Veteran reported problems with anger management, a lack of happiness in his life, and anxiety responses to environmental triggers.  He did state that he wanted to be a responsible role model for his children.  The Veteran indicated that he was employed during this period.  The Veteran's assigned GAF score was 53.

The Veteran underwent another examination in March 2010.  The Veteran reported that he had worked full-time at his then current place of employment for 12 years and had recently been promoted to a supervisor position; but that he moved to the night shift.  The Veteran indicated that he was still living with his girlfriend and his children.  The Veteran also indicated that his nightmares were more vivid and frequent than they had been in the past.  The Veteran reported a loss of interest in his hobbies.  The Veteran also reported that he avoids news casts related to the global war on terrorism or Iraq and that he has intrusive thoughts and an exaggerated startle response.  

The examiner observed that the Veteran's manner was tense, but that his speech was logical with no indication of hallucinations, delusions, or formal thought disorders.  The examiner also observed that the Veteran was oriented in three spheres with adequate memory and concentration for purposes of the interview.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran shows occasional decreases in work efficiency or intermittent period of inability to perform occupational tasks due to signs and symptoms of PTSD but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.

In a June 2010 VA Form 9, the Veteran stated the following in writing "[p]lease note for the record I am not applying for 100 [percent] for PTSD.  He argued that the testing suggested that his symptoms were found to be moderate and therefore suggestive of a 50 percent rating.  He asserted that he had recently been experiencing an inability to obtain or maintain relationships, not just difficulty.  He indicated that he had become angry and withdrawn since the war, and had become reclusive.  He stated that he had become too depressed and numb, and was no longer the great dad he had been before being deployed.  

At a personal hearing held on June 29, 2012, the Veteran testified that as a result of his PTSD he avoids traveling into town and is perturbed when visitors show up at his home unannounced.  The Veteran also indicated he has nightmares and flashbacks that increased in severity since he first sought treatment for PTSD.  The Veteran estimated that 90 percent of his sleep included nightmares and flashbacks.  The Veteran further indicated that watching a news story about Iraq or listening to someone talk about Iraq causes triggers flashbacks.  The Veteran's representative also indicated that the Veteran had lost his job in December 2011 as a result of an ankle injury.  See Transcript.

In June 2012, the Veteran submitted another written statement, suggesting that his PTSD had gotten worse.  The Veteran described anger management issues that disrupted his family relationships, trouble sleeping, and being easily startled.  The Veteran's third wife - who prior to this point was the Veteran's long term girlfriend - also submitted a statement on the Veteran's behalf corroborating his description of his symptoms.

The Veteran underwent another VA examination in May 2013.  The Veteran reported that he was still living with his third wife (who in previous examinations was referred to as his girlfriend, because they were not married at the time), but that his children had moved in with their mother; the Veteran's ex-wife.  The Veteran characterized his marriage as rough, and he indicated that there were frequent arguments and as well as tension within the marriage.  The Veteran reported that he avoids social contact whenever possible.  The Veteran also reported that he lost his job in February 2012.  The Board notes that this conflicts with the statements of the Veteran's representative at the Veteran's personal hearing.  The Board resolves this contradiction by finding the Veteran's statements more credible, because the Veteran has a better basis of knowledge of his employment history than his representative does.  The Veteran did secure new employment, and as of the date of the examination had been employed for approximately seven months; making his start date in approximately November 2012.  Nevertheless, the Veteran also reported absenteeism due to stress, tardiness due to lack of sleep, and a desire to transfer to a position that limits his interaction with coworkers. 

The examiner stated that the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was alert and fully oriented and that his speech was spontaneous, coherent, and fully oriented.  The examiner also concluded that the Veteran's symptoms cause clinically significant distress or impairment in social occupational and other important areas of functioning.  The examiner assigned a GAF score of 50.  The examiner concluded that the Veteran's social an occupational impairment had increased since the last VA examination (since March 2010), because his children moved out of his house to live with their mother as well as the Veteran's problems with his current employment.

A December 2013 letter indicates that the Veteran was terminated from his new job.

A March 2014 rehab consultation indicated that the Veteran was currently unemployed due to PTSD, and that the Veteran has not been able to sustain employment due to PTSD symptoms and difficulty getting along with people.

VA treatment records show that in June 2014, July 2014, September 2014 and January 2015, the Veteran was alert and oriented with normal speech, normal thoughts, good insight and judgment, and good memory, without suicidal or violent ideation.  The Veteran continued to experience panic attacks.  Other treatment records have been obtained, which show similar findings.

At a VA examination on March 6, 2015, the Veteran was noted to have a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  When asked about his hygiene, the Veteran stated that he relies on reminders from his wife for basic hygiene and that in the absence of these reminders he has neglected to change his clothes, brush his teeth or
Bathe.  The examiner concluded that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In June 2015, the Veteran was found to be competent to manage his VA benefits.  See June 2015 Rating Decision.

The Veteran underwent a VA examination in September 2016.  The Veteran reported that he lived with his third wife of five years and their one-year-old son.  The Veteran also indicated that he had two older children from whom he was estranged.  The examiner noted the following symptoms: recurrent involuntary and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress at internal or external cues; avoidance of or efforts to avoid distressing memories thoughts, feelings about or closely associated with traumatic events; an inability to remember an important aspect of the traumatic events; an inability to remember important aspects of traumatic events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; sleep disturbances; clinically significant distress or impairment in social, occupational, or other important areas of functioning; depressed mood; anxiety; chronic sleep impairment; mild memory loss; difficulty in establishing in maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner opined that the Veteran manifested occupational and social impairment with reduced reliability and productivity.  

The Veteran and his wife submitted affidavits in November 2017 indicating that the Veteran was manifesting psychological difficulties that impacted his ability to maintain employment and strained his family relationships.

The Veteran submitted a private medical opinion in November 2017.  The Veteran reported that after returning from his period of service he was able to secure and maintain employment, but that he began to manifest difficulties with interpersonal interactions which have continued to become progressively worse.  The Veteran stated that he was separated from his job at a pharmaceutical plant in December 2013 after he threatened to harm a fellow employee.  Subsequently, the Veteran stated that attempted to work in the field of mobile agricultural repair, but that this was not gainful; because he only worked four to five hours per month.  Finally, the Veteran stated that he attempted a course in vocational rehabilitation, but was unsuccessful and was removed from the program.  The Veteran claimed that he had poor relationships with his children who both moved out when they turned 14 due to a stressful home environment.  Additionally, the Veteran claimed that he has had to attend court ordered psychotherapy in conjunction with court proceedings associated with custody of his children.  The private physician indicated that the Veteran manifested the following symptoms: cooperative with good impulse control; speech with normal rate, tone, and volume, but with periods of anger and irritability; intermittent suicidal ideation; no homicidal ideation; paranoia but no delusions; somewhat tangential and circumstantial thinking with no evidence of flight of ideas or looseness of associations; no hallucinations; and intact cognition with the ability to hold linear conversation.  The private physician indicated that the Veteran was totally disabled due to his observed psychological symptoms as demonstrated by his difficulty maintaining employment and his estranged family relationships.

Turning to the resolution of this appeal, the Board finds that the Veteran met the criteria for a 70 percent rating as of December 20, 2013, and his PTSD rendered him unemployable as of that time.  Prior to that date, the evidence of record does not establish that a rating in excess of 50 percent is warranted.

The Veteran is not entitled to a total schedular rating at any point in time during the period on appeal.  The Board notes the March 2014 rehab consultation indicating that the Veteran's PTSD symptoms prevent employment.  Nevertheless, the record indicates that the Veteran was able to continue to court and eventually marry his third wife to whom he is still married to till this day.  Thus the Veteran was able to maintain at least one stable long term relationship, and therefore, he is not considered to have been totally socially impaired.  The Veteran has been provided multiple VA examinations throughout the period on appeal, and no examiner has opined that the Veteran is totally occupationally and totally socially impaired.  The Board notes the November 2017 private medical opinion suggesting that the Veteran was totally disabled, but as noted while the Veteran clearly has significant social problems he continues to have some familial outlets. 

Of note, a 70 percent rating contemplates an inability to establish and maintain effective relationships.  Thus, while the Veteran has significant difficulty, or even an inability to obtain or maintain relationships, that is considered commensurate with a 70 percent rating.
 
The next question is when should the 70 percent rating become effective?  Here, the Board has closely reviewed the medical and lay evidence from throughout the course of the Veteran's appeal, as well as the cogent arguments advanced by his representative.  Ultimately, the Board concludes that it is most appropriate to assign the 70 percent rating as of December 20, 2013.  This is the date that the Veteran ceased being employed.  While the Veteran's PTSD has clearly been symptomatic throughout his appeal, the medical evaluations from prior to this time consistently described moderate psychiatric symptomatology.  Without a doubt this is not an attempt to minimize the difficulty the Veteran was having at that time.  However, the Veteran was able to obtain and maintain substantially gainful employment during this time, was able to get married, and was promoted at work.  

There is no doubt from reading the personal statements from the Veteran and his spouse that the Veteran had significant difficulties during this time, and that his PTSD symptoms seriously impacted his life.  However, it is for those reasons that a 50 percent rating was assigned.  The Veteran complained about memory loss, panic attacks, and relationship problems.  However, a 50 percent rating contemplates symptoms such as panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and disturbances of motivation and mood among others.

While Dr. Cesta has suggested that the Veteran has had extraordinarily severe mental illness that has progressed since his deployment, the Board believes that based on the contemporaneous medical evidence that was generated during the course of the appeal that the Veteran's symptoms were supportive of a 50 percent rating until December 2013.  The Board agrees that it is clear that the Veteran's condition has degenerated during the course of his appeal, but this is shown by the increasing of his rating from 50 to 70 percent and the assignment of TDIU from December 2013.

The Veteran has been previously been granted a staged rating during the period on appeal.  Specifically for a portion of the period on appeal, the Veteran has been assigned a disability rating of 50 percent, and the Veteran has been assigned a disability rating of 70 percent thereafter.  This represents a finding that the Veteran at the very least manifested reduced reliability and productivity, but, that at some point in time, the Veteran began to manifest deficiencies in most areas.  The question that is then raised is then at what point in time during the period on appeal did the Veteran's symptomology more closely resemble deficiencies in most areas, or did it more it more closely resemble deficiencies in most areas throughout the entire period on appeal?

Ultimately, a VA examiner opined on March 6, 2015 that the Veteran manifested occupational and social impairment with deficiencies in most areas, which was used to assign the Veteran's 70 percent rating.  As discussed above, the Board found that the 70 percent rating should be assigned earlier, but clearly the VA examinations prior to December 2013 support a rating no higher than 50 percent.  Of note, at a May 2013 VA examination, the examiner felt that the social and occupational impairment was commensurate with a 50 percent rating.
 
The Veteran's disability rating of 50 percent anticipates substantial psychological symptoms sufficient to cause occupational and social impairment.  Furthermore examiners did not opine that the Veteran manifested deficiencies in most areas prior to December 2013.  Finally, the Veteran's GAF scores prior to December 2013 are not indicative of symptoms severe enough to cause major impairment in several areas let alone an inability to function in almost all areas.  To the extent that the GAF of 50, assigned at the May 2013 VA examination, is taken as suggestive of serious symptoms, the examiner at that examination nevertheless concluded that the Veteran's psychiatric symptomatology most closely aligned with a 50 percent rating.  Thus although the Veteran clearly manifested psychological symptoms throughout the period on appeal, the Board finds that the Veteran's psychological symptoms more closely approximated manifested reduced reliability and productivity; until December 2013 in which his psychological symptoms more closely approximated deficiencies in most areas.

In the 2016 Joint Motion for Remand (JMR), it was argued that the Board did not sufficiently address symptoms that were described by the Veteran's wife in her 2009 statement, including evidence of hypervigilance and obsessive behaviors, which included sleeping with a gun, angry outbursts, etc.  Additionally, the JMR noted that while the Board had noted that the Veteran had gotten married it was not specifically addressed that several of the Veteran's children had moved out to live with their mother.

The Board has closely reviewed the statements of the Veteran and his spouse, but ultimately concludes that a 70 percent rating is not warranted earlier than December 2013.  There is no question that the Veteran was experiencing family problems prior to that time.  When the Veteran returned from deployment, his ex-wife had destroyed his house and it took community involvement to put it back together.  The Veteran was also spending significant time assisting his father on his farm, while working full-time.  The Veteran was also able to convince a court of law to give him custody of two of his children.  Again, the Board is not claiming that the Veteran was psychiatrically well during this time, but rather that his symptoms were most closely represented by the 50 percent rating that was assigned.  Moreover, each of the mental health professionals who examined the Veteran prior to 2013 found his psychiatric symptomatology to be moderate, and when asked to identify which set of symptoms most closely matched the Veteran's symptomatology, they noted symptoms commensurate with a 50 percent rating or less.  

It is true that the Veteran's children moved out, but still other relationships remained, and the Veteran's current wife, despite her reports of the Veteran's symptomatology, nevertheless married the Veteran, suggesting that at that point he did not have an inability to obtain or maintain relationships.  Rather, he had difficulty in establishing and maintaining effective work and social relationships (that is a symptom suggestive of a 50 percent rating).  Eventually this deteriorated as the Veteran had an increasingly difficult time at work culminating in threatening his co-workers and being terminated from employment, but that is the reason that the Board is increasing the Veteran's rating in this decision.  Of note, the examiner  at the May 2013 VA examination was fully aware of the situation with the Veteran's children but nevertheless felt that the Veteran's psychiatric symptomatology was most closely commensurate with the criteria for a 50 percent rating.

The JMR also noted that the Board had not specifically discussed symptoms such as hypervigilance.  However, as explained in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Board is tasked with evaluating all of the Veteran's symptoms, but it must ultimately make findings as to how those symptoms impact the Veteran's occupational and social impairment.  As such, to the extent a specific symptom is not explicitly discussed, the Board has closely reviewed the lay statements, the treatment records, and the representative's arguments to ensure that the totality of the Veteran's psychiatric symptomatology is being taken into account.  When this was done, it became clear that the Veteran's psychiatric state has deteriorated since his deployment, but that it did not devolve to the degree of a 70 percent rating until December 2013.
 
TDIU

The Veteran contends that he is entitled to TDIU.  The Veteran has met the schedular rating criteria for TDIU since his separation from service.  However, he was substantially gainful employed until December 19, 2013, at which point he was no longer able to work on account of his service connected disabilities.  As such, TDIU should be assigned as of that date.  Private medical records indicate that the Veteran was terminated from his job after threatening a fellow employee (which the Board associates with the Veteran's psychological problems), and that the Veteran has not been able to secure gainful employment ever since.  Additionally, the Veteran's PTSD prevents the Veteran from securing and maintaining gainful employment, because a March 2014 rehab consultation indicated that the Veteran was currently unemployed due to his PTSD.  As such, TDIU is granted.


ORDER

A 70 percent rating for PTSD is granted as of December 20, 2013, but no earlier, subject to the laws and regulations governing the award of monetary benefits. 

TDIU is granted as of December 20, 2013, but no earlier, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


